DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 12/30/2021.
Claims 1-3, 6-8, 11-13, 16-18 and 21-24 are pending. Claims 1, 6, 11 and 16 are the base independent claims.
Claims 1-3, 6-8, 11-13 and 16-18 are amended.  Claims 21-24 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022 was filed before the mailing date of the instant Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments with amendments.
--In response, new grounds of rejection are made by the combination of Uchino, Choi and Xiong based on the amended claim limitations.  The arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.

mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 11-13, 16-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al (US 2017/0064541) in view of Choi et al (US 2016/0374119), in view of Xiong et al (US 2015/0133128).
Regarding claim 1, Uchino discloses a method performed by a first base station providing a macro cell operated as a frequency division duplex (FDD) fig. 2; e.g. PCell FDD of MeNB) with a user equipment (UE), wherein a coverage of the macro cell includes at least one small cell provided by at least one second base station (fig. 2; e.g. SCell TDD of SeNB), and wherein the at least one small cell is operated as a time division duplex (TDD) communication with the UE (also see par 83), the method comprising:
transmitting, to the UE, a message for indicating an addition of a first small cell of the at least one small cell included in the coverage of the macro cell (par 113; e.g. a PCell and SCell can be set by using an MCG as a macro cell and an SCG as a small cell; addition, deletion, setting change of an SCell in the UE is performed by and RRC signaling from the MeNB) and a message for indicating an activation of the first small cell (par 113; e.g. activation or de-activation of an SCell may be performed by the base station SeNB for the SCG; or it may be performed by the base station MeNB for all SCells).
Uchino does not disclose the following in detail:
transmitting data for a control plane to the UE while data for a user plane is wirelessly transmitted only from one of the at least one second base station corresponding to the first small cell to the UE, in case that the UE is within the first small cell;
generating control information indicating to release the first small cell based on measurement information received from the UE; 
transmitting, the control information to the UE; and
transmitting data for the user plane from the first base station providing the macro cell to the UE.

transmitting data for a control plane to the UE (fig. 4 & par 76; e.g. transmission via control plane) while data for a user plane is wirelessly transmitted only from one of the at least one second base station corresponding to the first small cell to the UE, in case that the UE is within the first small cell (par 76; e.g. UE may select user plane functionalities from the macro cell and/or the small cell and receive a service of the U-plane functionalities);
generating control information indicating to release the first small cell based on measurement information received from the UE (par 124-125; e.g. after receiving the measurement report, generating RRC reconfiguration message for deactivating or removing the connection with the small cell); 
transmitting, the control information to the UE (par 125; e.g. transmit the RRC reconfiguration message).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Choi with the electronic system of Uchino. One is motivated as such to have advantages of dual connectivity (Choi, par 4).
The combination does not explicitly disclose:
transmitting data for the user plane from the first base station providing the macro cell to the UE.
However, Xiong obviously discloses:
par 105; e.g. macro base station only needs to send the third RRC connection reconfiguration message to the user equipment, where the third RRC connection reconfiguration message includes the downlink resource for establishing the downlink user plane connection to the macro base station).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Xiong with the electronic system of Uchino and Choi. One is motivated as such to mitigate problem occur in the edge of the small cell (Xiong, par 4).

Regarding claim 2, Choi discloses:
transmitting, by the first base station providing the macro cell, the data for the user plane to the UE, while the UE moves from the first small cell to a second small cell (fig. 4, par 79; e.g. dual connectivity may be simultaneously connected to both a macro cell by eNB 200 and a small cell by the eNBs 410 and 420; thus, obviously data received from eNB 200 while the UE moves between coverages of eNBs 410 and 420).

Regarding claim 3, Xiong discloses:
setting, based on the control information, the UE to receive the control plane data from a macro cell plane, while the UE moves from the first small cell a par 70; e.g. in the coverage range of the macro base station, a control plane is via the direct connection between the macro base station and the user equipment is kept to a direct path between the macro base station and the user equipment).

Regarding claim 21, Choi discloses:
receiving, from the UE, a measurement report including the measurement information, for reporting a cell measurement result associated with a serving cell and a neighbor cell (par 95-96; e.g. the user equipment may transmit a report message to the macro cell; also see Xiong, par 56).

Regarding claims 6-8, 11-13, 16-18 and 22-24, the combination of Uchino, Choi and Xiong also discloses a first base station for performing the method of claim 1, comprising a transceiver and a controller (Uchino, fig. 27. par 198; e.g. transceiver units and processor). The combination also discloses a method and a user equipment (UE) for performing the method related to the method of claim 1, the UE comprising a transceiver and a controller (Uchino, fig. 25. par 197; e.g. transceiver units and processor).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAOTANG WANG/Primary Examiner, Art Unit 3619